 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeachtree Plaza Hotel and Hotel, Motel and Restau-rant Employees Union, Local 151. Case 10-CA-12614-2November 7, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn August 18, 1977, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, except that theremedy is modified so that interest is to be computedin the manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977).'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Peachtree PlazaHotel, Atlanta, Georgia, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.I See, generally, Isis Plumbing & Heating ('o. 138 NLRB 716 (1962).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage our employees fromengaging in concerted statutory activities bydischarging any of our employees because of suchactivities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the statutory right to engage inconcerted activities, or to form, join, or assist anylabor organization, or to engage in any other233 NLRB No. 59concerted activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any and all such activities.WE WILL offer Stephanie Jones immediate andfull reinstatement to her former position or if suchposition no longer exists, to a substantiallyequivalent position.WE WILL pay Stephanie Jones for any loss ofearnings she may have suffered as a result of ourdiscrimination against her, plus interest.PEACHTREE PLAZAHOTELDECISIONSTATEMENT OF THE CASETHOMAS A. RIccI, Administrative Law Judge: A hearingin this proceeding was held at Atlanta, Georgia, on June21, 1977, on complaint of the General Counsel againstPeachtree Plaza Hotel, herein called Respondent or theCompany. The complaint issued on April 11, 1977, on acharge filed on March 1, 1977, by Hotel, Motel andRestaurant Employees Union, Local 151, herein called theUnion. The sole issue of the case is whether the Respon-dent in fact discharged Stephanie Jones for having engagedin concerted activities and therefore violated Section8(a)(1) of the statute. A brief was filed by the Respondent.Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTPeachtree Plaza Hotel, a Georgia corporation, operates ahotel where it is in the business of providing lodging, food,and related services to transient guests. During the pastcalendar year, a representative period, it derived grossannual revenues in excess of $500,000. During the sameperiod it received goods and services valued in excess of$50,000 directly from out-of-state sources. I find that theRespondent is engaged in commerce within the meaning ofthe Act.11. THE UNION INVOLVEDI find that Hotel, Motel and Restaurant EmployeesUnion, Local 151, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICEStephanie Jones was one of over 160 room attendantswho each day clean and make up the guest rooms in the 72story Peachtree Plaza Hotel. Each morning, after signingin, they are assigned for the day to a floor. Part of theirwork is to replace the bed linen and the toweling, anadequate supply of which normally is found in their workclosets on their respective floors. For sometime beforeFebruary 22, 1977, many of the girls were finding no such314 PEACHTREE PLAZA HOTELlinen on their floor because the machine which washes andfolds it had been broken. In consequence they had to takethe elevators down again to the very low floors andthemselves carry the necessary supply up. This meant extrawork and caused delay in timely completion of theirallotted assignments. In the words of Carol Daniels,director of housekeeping in charge of all the roomattendants, "the ladies were really getting frustrated."Jones conceived the notion of doing something aboutthis problem by group action of the attendants. She talkedto her fellow workers on February 21 in the fourth floorcafeteria; this area is used only by employees for lunch,break periods, and employee meetings the Companysometimes has with them. Jones proposed, and urged, amass protest over the linen problem and a walkout tocompel the Respondent to correct the shortage. Many girlsagreed with her, and some did not. Largely in consequenceof her initiative, but also with cooperation of others, a largegroup of attendants -perhaps over 50 -left their workstations on the morning of February 22 to gather in theemployee cafeteria and confront management with theirdemands. Before the girls could reach the meeting room,while they were still assembling and milling about the areanear the descending elevators on the fourth floor, Daniels,appraised of developments, quickly appeared. She told thegroup she was aware of the problem. was sensitive to it,would do something about it as soon as possible, and askedthem to pursue other ways of talking with her and to returnto their work now. She convinced them, and a little at atime they all returned upstairs to their work stations.While the women were so complying with Daniels'pleadings, Jones kept calling out, in a loud voice, that thegirls should stick to their resolve, did not have to go rightback to work, "had all kissed [Daniels'] ...ass," andshould "walk out." Several other girls also urged theattendants to remain. In the end everybody went back towork. No sooner had Jones reached her work floor upstairsthan she was called back downstairs to Daniels' office anddischarged.The complaint alleges Jones was fired for havingengaged in concerted activities with others and for havingurged the others to persist in their group action by strikingto enforce their demands. If only on the basis of Daniels'oral testimony as to why she fired the girl, and what shewrote on the discharge notice that day and in herprehearing affidavit a month later, the record proves theclearest unfair labor practice, a direct violation of Section8(aX)( 1) of the Act.From Daniels' testimony: "I turned around and Stepha-nie made the statement, 'Yes, you damn well can walk out.'So, at this time I got a little hot under the collar." As to thedischarge conversation: "I said, 'Stephanie, you know,anytime you have a problem you have always been able tocome and talk to me. On more than one occasion you and Ihave talked and you know that you can come to me aboutany problems that you are having. I don't like the idea ofyou going around trying to get these ladies to walk out.' "Again: "I told her, I say, 'I am going to terminate youbecause I don't appreciate the attitude of you trying to getpeople to walk off thejob.' "Daniels' record notation of the discharge, written thatsame day, reads as follows:On this morning you were down on the 4th floor byroom service elevators talking loud and using abusivelanguage. You also were instigating a walkout by theroom attendants you made the statement 'yes youdamn can walk out' you have always had a bad attitudetowards your supervisors the fellow workmen. I amterminating you for disloyalty and violation of rulesand regulation.And from Daniels' March 21, 1977, affidavit: "I calledStephanie to my office and told her I didn't like herattitude of encouraging employees to walk out because thatwas disloyal to the company and I added she knewwhenever any employee had problems he or she couldcome to me to discuss them. I told Stephanie she was beingdischarged because of her disloyal attitude in trying to getemployees to walk out and because of her foul language."I find that the Respondent discharged Stephanie Jones toput a stop to her concerted activities together with otheremployees and thereby violated Section 8(aX 1) of thestatute.Against the foregoing admissions by the director ofhousekeeping as to her literal reasons, her oblique sugges-tions at the hearing that she dismissed the girl because ofher habitual use of offensive language is unconvincing.Jones had been warned in the past not to use bad language.But there is uncontradicted evidence that others on this jobdo the same, just "not as bad," according to Daniels. Infact, Jones was not the only one to use bad language evenduring the concerted action the morning of the 22d; hertestimony that others yelled and swore as she did isuncontradicted. Whatever the Respondent's understand-able dislike of such language in the hotel by its employees,it had never before deemed that weakness in Jonessufficient cause to discharge her. Lavonia Greeson, now asupervisor but previously an attendant who worked withJones, as a witness called by the Respondent agreed shewas "a good worker." It follows from all this that all ofJones' other faults, whatever they were, never outweighedher value as an employee in the Respondent's judgment,that is, until she began to suggest a common effort by all toimprove conditions of employment. It was the thought ofstrike action that Daniels found intolerable. That this iswhat the director was not going to permit is shown not onlyby what she told Jones individually, but also in herannouncement to all the women on the fourth floor thatday. She told them that if they chose to strike, she wouldnever permit them to come back to work. This was a purethreat of retaliation in keeping with the punitive action shetook against Jones for having no more than urged theothers to take that risky step.As to details, also stressed by the Respondent, of Jones'other failings, I find them all of no moment to the issueraised here. In the beginning of her employment, starting inAugust 1976, she wore too much jewelry, used heavylipstick, shaded her eyes too much, went without abrassiere. She was told not to do these things, and shecomplied, down to every detail of attire and cosmetics. Butwith all these faults the Respondent was satisfied to keep315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDher nevertheless until she chose to exercise her statutorilyprotected right to engage in concerted activities.The further contention in defense that Jones' conductwas disruptive and therefore fell outside the area ofprotected activity has been rejected too often to requirecitation of authority here. There was a minimum of loss ofwork that morning, albeit contrary to the Respondent'sdesire. But this is precisely what strike action is-concerted withholding of services. If the fact so manyattendants that day returned to the fourth floor after goingto their work stations be called strike action in itself, then itwas a strike Jones had urged them to begin. When thedirector kept telling the women to return to work and Joneskept yelling they should not work, she was again urgingthem on to strike. Calling her behavior disobedience hardlychanges the nature of her activities in the statutory sense.Likewise, Daniels' paraphrase, in both the record ofdischarge and the investigation affidavit, equating strikeaction with disloyalty, is no defense to this complaint.The moral of the case is that merely because an employerestablishes one procedure for considering individual oreven group employee gripes, the employees do not losetheir guaranteed rights to group action, even to the point ofstrike activity. It sometimes is inconvenient, disruptive,loud, and even abusive in language. It is protectednevertheless. For case precedent precisely in point, seeN.L.R.B. v. Thor Power Tool Company, 351 F.2d 584 (C.A.7, 1965).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section 11I,above, occurring in connection with the operations ofRespondent described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that the Respondent unlawfullydischarged Jones, it must be ordered to offer her immediatereinstatement to her old job or to a substantially equivalentposition. The Respondent must also make Jones whole forany loss of earnings, plus 6-percent interest. And of coursethe Respondent must be ordered to cease and desist fromcommitting unfair labor practices.CONCLUSIONS OF LAWI. By discharging Stephanie Jones the Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.2. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following:ORDERThe Respondent, Peachtree Plaza Hotel, Atlanta, Geor-gia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging concerted activities by any of itsemployees by discharging employees or otherwise discrimi-nating against them in their employment conditionsbecause of their concerted activities.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist any labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Stephanie Jones immediate and full reinstate-ment to her former position or, if such position no longerexists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges.(b) Make Stephanie Jones whole for any loss of pay orany benefits she may have suffered by reason of theRespondent's discrimination against her, with 6-percentinterest.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its place of business in Atlanta, Georgia,copies of the notice attached hereto and marked "Appen-dix."2 Copies of said notice, on forms provided by theRegional Director for Region 10, after being duly signed byits representatives, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby any other material.(e) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."316